Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Allowable Subject Matter
Claims 1 – 6 are allowed. The following is the Examiner’s statement of reasons for allowance: The present invention is directed to "INFRARED IMAGE PROCESSING METHOD, INFRARED IMAGE PROCESSING DEVICE, AND INFRARED IMAGE PROCESSING PROGRAM"

Regarding independent claim 1, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: photographing the ground surface multiple times in such a manner as to obtain multiple infrared photographic images in which a part of the ground surface is commonly contained, by using the infrared camera while the unmanned aerial vehicle flies at night; and determining a correspondence relationship between the multiple infrared photographic images by using bright points of the infrared light emitting points in the part of the ground surface commonly contained in the multiple infrared photographic images.

Regarding independent claims 4, 5 and 6, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: extract multiple feature points including a light emitting point of the marker, from at least the pair of the infrared photographic images; detect the light emitting point of the infrared light having the specific wavelength, from among the multiple feature points; and acquire location of the light emitting point of the infrared light having the specific wavelength, from the stored data, on a basis of the emission wavelength of the light emitting point that is detected.


Specifically, the closest prior art, CHO, Am (US-20150051758-A1, hereinafter simply referred to as Cho), Meffert, Greg (US-20160214715-A1, hereinafter simply referred to as Meffert), High, Donald R. (US-20170185849-A1, hereinafter simply referred to as High) and Suzuki, Satoshi (US-20110137498-A1, hereinafter simply referred to as Suzuki) have been overcome by Applicant's teaching as cited above.














___________________________________________________________________________________
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666